Name: Commission Regulation (EC) No 1182/2002 of 1 July 2002 deferring the final date for sowing certain arable crops in certain areas of the Community in the 2002/03 marketing year
 Type: Regulation
 Subject Matter: Europe;  agricultural structures and production;  agricultural activity;  means of agricultural production
 Date Published: nan

 Avis juridique important|32002R1182Commission Regulation (EC) No 1182/2002 of 1 July 2002 deferring the final date for sowing certain arable crops in certain areas of the Community in the 2002/03 marketing year Official Journal L 172 , 02/07/2002 P. 0021 - 0022Commission Regulation (EC) No 1182/2002of 1 July 2002deferring the final date for sowing certain arable crops in certain areas of the Community in the 2002/03 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1251/1999 of 17 May 1999 establishing a support system for producers of certain arable crops(1), as last amended by Regulation (EC) No 1038/2001(2), and in particular Article 9 thereof,Whereas:(1) Article 8(2) of Regulation (EC) No 1251/1999 provides that, in order to qualify for area payments for cereals and linseed under the support system for certain arable crops, producers must have sown the seed at the latest by 31 May preceding the relevant harvest.(2) As a result of the particular weather conditions applying this year in certain areas of Italy, it will not be possible to meet the final dates for sowing set. Consequently, the final date for sowing arable crops for the 2002/03 marketing year should, where necessary, be deferred for certain specific areas. To that end, a derogation from Regulation (EC) No 1251/1999 should be provided for in accordance with the eleventh indent of Article 9 of that Regulation.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The final dates for sowing for the 2002/03 marketing year shall be as set out in the Annex as regards the crops, Member States and areas shown.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply to area payments in respect of the 2002/03 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 16.6.1999, p. 1.(2) OJ L 145, 31.5.2001, p. 16.ANNEXFINAL DATES FOR SOWING FOR THE 2002/03 MARKETING YEAR>TABLE>